Citation Nr: 0822767	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on claimed personal assaults.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from March 1956 to 
October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The RO certified this appeal to the Board in December 2005 
and, in May 2008, so more than 90 days later, the veteran 
submitted additional evidence.  But he waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2007).


FINDING OF FACT

The veteran's PTSD was not caused by stressful incidents that 
occurred during his active military service, including 
personal assaults during his incarceration.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in March 
2004, April 2004, and July 2004, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued those March 
2004, April 2004 and July 2004 VCAA notice letters prior to 
initially adjudicating the veteran's claim in September 2004, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  As well, those March 2004, 
April 2004 and July 2004 VCAA notice letters specifically 
asked that he provide any evidence in his possession 
pertaining to his claim.  Id., at 120-21.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).  

With respect to the duty to assist, the RO obtained the 
veteran's VA medical records, including the reports of his 
January and March 2005 VA compensation examinations for a 
medical nexus opinion concerning the cause of his claimed 
PTSD - and in particular, whether it is related to a 
stressful incident that occurred during his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The RO also attempted to obtain the veteran's service medical 
records (SMRs) and military personnel records from the 
National Personnel Records Center (NPRC), a military records 
repository.  But the NPRC responded that these records were 
unavailable and presumed destroyed in the 1973 fire at that 
facility.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to discuss the reasons or bases for its 
findings and to carefully consider applying the benefit-of-
the-doubt doctrine).  See also Moore (Howard) v. Derwinski, 
1 Vet. App. 401, 404 (1991).  This duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full 
compliance with the [statutory duty to assist] also includes 
VA assistance in obtaining relevant records from private 
physicians when [the veteran] has provided concrete data as 
to time, place, and identity."  Olson v. Principi, 480, 483 
(1992).

However, while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a 
one-way street; nor is it a "blind alley."  Olson, 3 Vet. 
App. at 483.  "The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim with the veteran 
only in a passive role."  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted).  

Moreover, missing SMRs, while indeed unfortunate, does not 
obviate the need for the veteran to have medical nexus 
evidence supporting his claim - to etiologically link his 
currently alleged condition to his military service, and in 
the case of PTSD in particular, to a specific stressor in 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  That is to say, there is no 
reverse presumption for granting the claim.

And, here, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  As mentioned, in January and 
March 2005, a VA compensation examination was provided for a 
medical nexus opinion concerning the cause of the PTSD.  The 
RO also obtained the veteran's other VA medical records.  And 
in response to his 2004 VCAA Notice, the veteran indicated he 
had no other information or evidence to submit.  So as there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A. 



Entitlement to Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  But since PTSD is an 
anxiety neurosis, rather than a psychosis, it cannot be 
presumed to have been incurred in service even if manifested 
to a compensable degree of at least 10 percent within one 
year after service.  This presumption, even if it did apply, 
which, again, it does not, is nonetheless rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
received the required DSM-IV diagnosis of PTSD several times.  
Therefore, he has proof of the condition claimed.

However, service connection for PTSD requires not only 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), but also a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the veteran be exposed to a traumatic event, 
and that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

There is no evidence suggesting the veteran engaged in combat 
against enemy forces, and he does not allege that he did.  He 
asserts, instead, that his PTSD is from personal assaults 
that occurred during his several-months' incarceration in the 
Yokota Air Base Stockade while he was awaiting his general 
courts-martial for charges of Grand Larceny.  He alleges that 
he was personally assaulted by three servicemen, who were 
also incarcerated at the Stockade.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14I, which 
addressed PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  In December 2005, M21-1, Part III was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15.

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veteran's 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.

The October 1958 general courts-martial hearing transcripts 
establish the veteran was charged with violation of the 
Uniform Code of Military Justice, Article 130 (Grand 
Larceny).  The transcripts also indicate that he ultimately 
was found not guilty of all charges.  The transcripts further 
establish that he was indeed incarcerated prior to his 
hearing.  Additionally, Staff Sergeant T. stipulates in the 
transcripts to the veteran's reputation for truth and 
veracity.  The hearing transcripts do not establish that the 
veteran was personally assaulted during his military 
incarceration or contain suggestions that he was.

The remainder of the veteran's military records, including 
his SMRs, also are unremarkable for any express or implied 
mention of personal assault.  In a May 2008 written brief, 
the veteran's representative asserts that, if the report of 
the veteran's military separation examination was available, 
it could show evidence of bruises from the personal assaults 
since he was honorably released from the service immediately 
after the courts-martial.

The veteran's post-service medical records include VA medical 
records.

From December 2003 to April 2005, the veteran was diagnosed 
with and treated for PTSD at a VA Medical Center, in addition 
to being treated for depression, insomnia, and "not being 
able to get over what happened in the past."  The evaluating 
psychiatrists and psychologists stated that he remains 
preoccupied with the courts-martial trial and the emotional 
injuries he sustained as a result.  He told the doctors that 
"it feels like this happened yesterday."  Also during his 
consultations, he told the doctors about his longstanding 
problems with depression and PTSD.  He reportedly was asked 
not to reenlist after being found not-guilty by the courts-
martial because he just wanted to get out of the military.  
He said that experience ruined his whole life and made him 
depressed because he had originally planned to have a career 
in the Air Force, but after the incident had no other 
options.  He said that, after he got out of the military, he 
was "very unstable until the mid 70's" with many job 
changes, fits of tempers, crying spells, irritability, 
intrusive thoughts, nightmares, depression, anger 
mismanagement, walking off jobs, family problems, and smoking 
marijuana.  

The veteran told his VA doctors that, in the last twenty 
years, he had started taking medication for his depression, 
moved to a new city, joined a job training program, found 
stable employment, and then retired.  He said that he later 
joined the National Guard, but was not accepted back on 
Active Duty, even though he tried to reenlist.  He indicated 
that his rages, fits of temper, and crying spells have since 
resolved, and that he sleeps better.  He stated that his 
family is now noticing minor improvements in his mood and 
reactions.  However, he stated that he still experiences 
irritability, family concerns, insomnia, sleep disturbances, 
anxiety, frustration, depression, difficulty with jobs, 
instability, headaches, and nightmares.  He said that for 
years he has been having recurrent nightmares regarding his 
period of incarceration while he was in the military - in 
particular, about someone trying to get him.  He described 
the details of people coming at him and being fearful of 
being harmed.  "I need to get away and I can't move - I'm 
paralyzed."  He stated that once he has these nightmares, he 
is forced to take sleep medications in order to fall back 
asleep.  

During his January 2005 VA compensation evaluation, the 
veteran told the VA examiner that he has suffered since his 
courts-martial with symptoms consistent with depression and 
PTSD.  He indicated that his stressor was the courts-martial.  
He also stated that, during his incarceration, before the 
courts-martial, he was sexually abused by several men on 
multiple occasions.  He told the examiner that he has had to 
live with this experience as a secret for years, as he did 
not feel comfortable disclosing this.  He also told the 
examiner that the consequences of his courts-martial and the 
effects of the personal assaults have had severe 
repercussions on his life, including instability, anger and 
inability to control his temper.  He stated that he was 
convicted of assault and battery shortly after his military 
service ended.   He reported that he has had difficulty for 
years dealing with intrusive thoughts and nightmares of both 
the personal assaults, as well as the courts-martial.  
Since entering treatment, he has only one nightmare every 6 
months.  He reported that his nightmares were typically the 
same - trying to get away, being pursued, and unable to move.  
Recently, he had received a copy of his courts-martial papers 
and had severe nightmares that night.  He stated that he 
tends to be isolative and has few friends.  He generally 
avoids people and tries to avoid anything that might remind 
him of his service time.

The VA examiner reviewed the veteran's claims file (c-file) 
and determined that he has PTSD.  The VA examiner indicated 
this is a veteran describing long standing symptoms 
consistent with PTSD, and that it appears as likely as not 
that he meets the criteria for this diagnosis more on the 
basis of his reported sexual assault than the courts-martial.  
The examiner added that, although the veteran tends to view 
this as a singular event, the courts-martial itself, however, 
does not meet the DSM-IV criteria as a traumatic event.  The 
VA examiner recommended that psychological testing be 
performed on the veteran to further evaluate his symptoms, as 
well as the validity of his claims.

During several VA Medical Center visits in January and 
February 2005, the veteran told the evaluating psychiatrists 
that he was upset and anxious about his recent January 2005 
VA compensation examination because he "did not do well."  
He stated that he was anxious during the examination and did 
not tell the doctor all of his symptoms.  He also stated that 
he had become more anxious since that examination and was 
unable to sleep without medication.  He stated, as well, that 
he is unable to work because of his emotional problems.  One 
evaluating psychiatrist noted the veteran was very focused on 
receiving disability compensation.  

The veteran had his second VA compensation examination in 
March 2005 for the recommended additional psychological 
testing to further evaluate his symptoms, as well as the 
validity of his claims.  During this second examination, he 
was administered the Minnesota Multiphasic Personality 
Inventory (MMPI2) on a computer.  The evaluating VA examiner 
stated the veteran understood the test objectives and 
instructions and was familiar with a computer.  The VA 
examiner also noted that the veteran was able to complete the 
test without difficulty, and without any unusual behavior or 
delusional or psychotic ideations/verbalizations.  However, 
the VA examiner determined the test results were invalid, 
stating that "[i]t appears that the veteran's response to 
the test was inconsistent, exaggerated and not a true picture 
of his present level of functioning.  Such results can be the 
result of random answering, reporting a variety of symptoms 
that have occurred over the entire lifespan that are 
inconsistent, confusion, or a naïve attempt to look 
disturbed.  I do not think that additional objective computer 
testing will be especially enlightening.  To help assess or 
clarify a diagnostic picture I think that the veteran's 
primary ongoing therapist could provide an accurate 
assessment of his treatment and problems over the past 
year."



In further support of his claim, the veteran submitted a 
personal affidavit dated in April 2008.  In this affidavit, 
he stated that, I was sent to prison and while there I was 
sexually assaulted several times by three white redneck 
bastards.  The first assault took place while on work detail, 
it must have been late August or early September 1958.  We 
were working in the kennel area.  This area was kind of out 
of the way next to some wooded area.  The guard was not with 
us, It was hot and he must have stayed inside somewhere.  It 
was after lunch when the assault took place.  Two of them 
held me while the third assaulted me and then they took 
turns.  I got punched and kicked around my body.  They did 
not hit me in the face in order not to leave visible marks.  
I was bad and blue were I did get hit, but I showed this to 
no one.  At the time I was young, stupid and scared to report 
the incident.  This assault happened two more times in the 
same manner, once in a warehouse and at a stadium.  I still 
have the nightmares of me trying to get away, after all these 
years.  He also stated that, since these events my life was 
turned upside down.  I have suffered from extreme depression, 
fits of anger and nigthmeres and had no idea I had a mental 
illness.

Additionally, in the April 2008 affidavit, the veteran noted 
that after being released from active duty in October 1959, 
he enlisted in the Puerto Rico Air National Guard (PRANG) in 
June 1960.  However, he was removed from the program's 
initial thirty-three week tech school due to his drug abuse 
problems.  After being removed from the school, he did not 
return to Puerto Rico and was eventually arrested for being 
absent without leave (AWOL).

In further support of his claim, the veteran also submitted 
several lay statements dated in May 2008 to corroborate his 
testimony.

J.L., the veteran's wife, stated that she met and married the 
veteran after he had left the military.  J.L. stated that her 
husband would become agitated when he told her the story 
about being imprisoned in the military.  J.L. stated that 
since the beginning of their marriage she had noticed that 
the veteran was unstable and that it was difficult for him to 
maintain a job.  J.L. noted that he would have fits of anger 
over the most insignificant things.  These anger outbursts 
caused him to lose jobs, caused his family to be afraid, and 
caused the family to move frequently.  J.L. stated that he 
would verbally abuse her and the children and also attempted 
on several occasions to physically abuse the children.  J.L. 
indicated that she was scared of the veteran and felt as 
though she had to constantly protect the children from her 
husband.  J.L. also stated that the veteran has been jailed 
on several occasions for assault and for angry-related 
reasons.  J.L. further indicated the veteran had smoked 
marijuana every day for 20-25 years and that she believed his 
mood swings were a result of this habit.  J.L. indicated that 
her husband eventually stopped using marijuana as drug 
testing became more frequent at work sites.  J.L. stated that 
when her husband stopped using marijuana, he became extremely 
depressed.  He started taking an anti-depressant, Paxil, and 
this relieved both his depression and his headaches.  J.L. 
indicated the veteran suffers from (and has suffered from) 
depression and nightmares.  J.L. stated she is grateful for 
VA because her husband is now getting medication, counseling, 
and group therapy from the mental health clinic after being 
diagnosed with PTSD.  J.L. stated that her husband's PTSD 
diagnosis helped them understand the reason for his erratic 
behavior.

The veteran's childhood friend, J.A.V., was acquainted with 
the veteran before and after the veteran's military service.  
J.A.V. stated that the veteran's "behavior changed for the 
worst after he came back from military service in 1959.  He 
[veteran] was unable to keep a job, he appeared to be 
anxious, depressed, angry and suspicious.  He was not the 
nice young man I knew prior to his military service." 

The veteran's brother, M.A.L., was acquainted with the 
veteran before and after the veteran's military service.  
M.A.L. stated that the veteran's "behavior changed for the 
worst after he came back from military service in 1959.  He 
[veteran] was unable to keep a job, he appeared to be 
anxious, depressed, angry and suspicious.  He was not the 
nice young man I knew prior to his military service."   



The veteran and all of his lay witnesses are competent to 
testify they have personally witnessed him having the 
difficulties mentioned during the many years since he was in 
the military.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  But by the same token, they do not have the required 
medical training and expertise to determine that his PTSD is 
a necessary consequence of his claimed personal assaults in 
the military, especially in light of the March 2005 VA 
medical examiner's opinion to the contrary.  See 38 C.F.R. 
§ 3.159(a)(1) and (2).

Although, as mentioned, the medical evidence shows the 
veteran has the required PTSD diagnosis, the evidence does 
not establish the required medical nexus etiologically 
linking his PTSD diagnosis to a confirmed personal-assault 
stressor in service.  The January 2005 VA compensation 
examiner admittedly initially suspected there may be this 
correlation, but he recommended further objective testing and 
evaluation to more definitively make this assessment.  And 
the March 2005 VA compensation examiner that conducted this 
additional testing, in particular the MMPI2, determined the 
results of it were invalid essentially because the veteran 
seemed fixated on manipulating the results to his benefit.  
So the March 2005 VA compensation examiner was unable to 
provide the required etiological link between the veteran's 
current diagnosis of PTSD and any event, personal assault 
included, which may have occurred during his military 
service.

Patton, although overruling Moreau insofar as permitting 
after-the-fact medical nexus evidence, does not eliminate the 
need for this medical nexus evidence.  Patton v. West, 12 
Vet. App. 272 (1999); Moreau v. Brown, 9 Vet. App. 389 
(1996).  The veteran submitted several lay statements 
suggesting the personal assault stressors may have indeed 
occurred.  But even if the Board were to presume for the sake 
of argument they in fact did, the March 2005 VA compensation 
examiner (who, again, evaluated the veteran at the request of 
the January 2005 VA compensation examiner) declined to 
conclude that the veteran has PTSD from those personal 
assaults.  Moreover, while emphasizing that the results of 
the MMPI2 were invalid because of the veteran's inconsistent 
and exaggerated responses during the testing, the March 2005 
VA compensation examiner stated that further testing of the 
veteran would not be helpful.  

As another, alternative, means of determining the cause of 
the veteran's PTSD, the March 2005 VA compensation examiner 
suggested consulting the veteran's treating therapists in the 
outpatient clinic because they are familiar with his 
situation.  But none of those doctors in the VA outpatient 
clinic, who evaluated and treated him and then diagnosed him 
with PTSD, specifically indicated that his PTSD is the result 
of personal assault or any other event (court martial 
included) that occurred during his military service.  Merely 
because there is mention in these treatment records of him 
reporting a history of PTSD-related symptoms dating back to 
his military service is not tantamount to these doctors, 
themselves, agreeing that he has PTSD from the alleged 
events.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"].  Indeed, 
as the Court further indicated in Leshore at 409, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.

So the medical and other evidence supporting the veteran's 
claim only establishes that he has PTSD; it does not also 
provide the required medical nexus (i.e., link) to his 
military service - including to any personal assault.

With regards to the veteran's unsubstantiated lay opinion 
that his PTSD was caused by the purported personal assault 
stressors in service, he does not have the medical expertise 
to make this determination.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").



In determining whether service connection warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if, as 
here, the preponderance of the evidence is unfavorable, then 
service connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Again, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing SMRs - this does not obviate the 
need to have medical nexus evidence supporting the claim.  
See Arms v. West, 12 Vet. App. 188, 194-95 (1999).  See also 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  And unfortunately, 
there is none in this instance. 


ORDER

Service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


